DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
Claims 1 and 4-5 are currently pending and examined below.  Claims 1 and 4-5 have been amended.  Claims 2-3 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and argument filed 06/27/2022 on page 5 regarding claim rejections under 35 U.S.C. 101 are persuasive.  A human mind cannot be programmed to “given a situation in which remote instructions may be needed (approaching a sensor blind spot), calculates a possibility of a collision between a virtual object coming from the sensor blind spot, and acts to continue, the wait, or to request remote instruction, based on the calculated possibility of collision”.  Claim rejections under 35 U.S.C. 101 are withdrawn.
Applicant’s amendment and argument filed on 06/27/2022 on pages 5-6 regarding claim rejections under 35 U.S.C. 103 is moot in view of citations below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, the recitations “request remote instruction from the remote commander if the calculated possibility of collision is equal to or higher than a second threshold” and “wait before continuing without requesting remote instructions from the remote commander if the calculated possibility of collision is equal to or higher than the second threshold” are unclear.  
It is unclear as to whether to perform “request remote instruction from the remote commander” or “wait before continuing without requesting remote instructions from the remote commander” if the calculated possibility of collision is equal to or higher than the second threshold.  The scope of the invention is thus indefinite. 

Claim 4-5 are rejected by virtue of their dependency to claim 1.

Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lockwood et al. (US 20190011910 A1; hereinafter Lockwood).

Regarding claim 1, Lockwood discloses:
An autonomous driving system (vehicle system 202; Fig. 2) that performs a traveling of an autonomous driving vehicle (vehicle 102; Fig. 1) based on a remote instruction by a remote commander (teleoperator 150 at teleoperations system 148; Fig. 2, [0052])(vehicle 102 requests remote assistance from the teleoperator 150 at the teleoperations system 148; [0051]-[0052]), comprising an electronic control unit programmed to: 
acquire a position of the autonomous driving vehicle on a map (location systems 210 receives vehicle’s location; [0058]); 
recognize an external environment (environment 100; Fig. 1) of the autonomous driving vehicle based on a result of detection performed by a vehicle-mounted sensor (sensor 204; Fig. 2) of the autonomous driving vehicle (sensor 204 of the vehicle systems 202 detects environment 100; [0057]); 
recognize a remote instruction location situation (situation view 402; Fig. 4, [0081]) on a target route (path of the vehicle 102; Fig. 4, [0082]) of the autonomous driving vehicle set in advance based on the target route, the position of the autonomous driving vehicle on the map (location of the vehicle 102, [0082]), and map information (map data; [0058]); 
while the autonomous vehicle approaches a position of the remote instruction location situation (Fig. 9A), determine whether or not a sensor blind area (area behind static object 902 away from the perspective of vehicle 102; Fig. 9A) is present on a lane (lane 110; Fig. 9A) intersecting the target route of the autonomous driving vehicle in the remote instruction location situation, based on the target route of the autonomous driving vehicle (path of the vehicle 102; Figs. 4, 9A, [0082], [0111]) and the external environment of the autonomous driving vehicle (environment 100; Figs. 4, 9A, [0057], [0111]); 
calculate a possibility of collision (predicts a collision between the vehicle 102 and the object; [0064]) between a virtual object (object 904; Fig. 9A, [0064], [0111]) having a speed set (current speed; [0075]) in advance and the autonomous driving vehicle under an assumption that the virtual object jumps out from the sensor blind area when the autonomous driving vehicle continues to travel on the target route by the autonomous driving (collision predictor system 220 predicts a collision between the vehicle 102 and the object, which may be the dynamic object 904 from the area behind static object 902, based on the predicted possible trajectory of the dynamic object 904; Fig. 9A, [0064], [0111]), if it is determined by the blind area determination unit that the sensor blind area is present (implicit from predicting the possible trajectory of the dynamic object 904; Fig. 9A, [0064], [0111]), 
continue autonomous driving if the calculated possibility of collision is lower than a first   threshold value (when the confidence level is greater than the threshold confidence level, the vehicle is able to pass the event according to its trajectory, i.e. the possibility of collision is low, no request for guidance from the teleoperations system 148; [0110]); 
request remote instruction from the remote commander if the calculated possibility of collision is equal to or higher than a second threshold, the second threshold being higher than the first threshold (when the confidence level drops below a threshold minimum level, the vehicle is able to pass the event according to its trajectory, i.e. the possibility of collision is higher than a threshold value, the vehicle 102 stops then determines whether to request for guidance from the teleoperations system 148; [0110]); and 
wait before continuing without requesting remote instructions from the remote commander if the calculated possibility of collision is equal to or higher than the second threshold (when the confidence level drops below a threshold minimum level, the vehicle is able to pass the event according to its trajectory, i.e. the possibility of collision is higher than a threshold value, the vehicle 102 stops then determines whether to request for guidance from the teleoperations system 148; [0110]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lockwood in view of Kawamura et al. (JP 3218865 B2; hereinafter Kawamura).

Regarding claim 4, Lockwood discloses:
wherein the electronic control unit is further programmed to: 
determine whether or not a vehicle (vehicle 102C; Fig. 10) is present, which is another vehicle having a speed (speed of the vehicle 102C; Fig. 10, [0115]) on a lane (lane of the path of the vehicle 102C; Fig. 10) intersecting the target route of the autonomous driving vehicle (lane of the path of the vehicle 102C intersects the path of the vehicle 102B; Fig. 10, [0114]-[0116]) in the remote instruction location situation, based on the target route of the autonomous driving vehicle (path of the vehicle 102B; Fig. 10, [0114]-[0116]) and the external environment of the autonomous driving vehicle (zones 1004/1006/1008; Fig. 10, [0114]-[0116]); and
calculate a possibility of collision (predicts a collision between the vehicle 102 and the object, which may be vehicle 102C; Fig. 10, [0064], [0115]) between the vehicle and the autonomous driving vehicle under an assumption that the vehicle is approaching at a speed set (speed of the object; [0065]) in advance when the autonomous driving vehicle continues to travel on the target route by the autonomous driving (collision predictor system 220 predicts a collision between the vehicle 102 and the dynamic object, based on the predicted possible trajectory of the dynamic object; Fig. 9A, [0064], [0111]), if it is determined by the vehicle determination unit that the is present (see vehicle 102C; Fig. 10, [0114]-[0116]), 
wherein the electronic control unit is programmed to determine that the remote instruction is not requested, if the possibility of collision is lower than a third threshold value (when the confidence level is greater than the threshold confidence level, the vehicle is able to pass the event according to its trajectory, i.e. the possibility of collision is low, no request for guidance from the teleoperations system 148; [0110])or if the possibility of collision is equal to or higher than a fourth threshold value which is larger than the third threshold value (when the confidence level drops below a threshold minimum level, the vehicle is able to pass the event according to its trajectory, i.e. the possibility of collision is higher than a threshold value, the vehicle 102 stops then determines whether to request for guidance from the teleoperations system 148; [0110]).

Lockwood does not specifically disclose:
a speed uncertain vehicle having an uncertain speed.

However, Kawamura discloses:
a speed uncertain vehicle (moving object; Fig. 14, [0028]) having an uncertain speed (moving object is sensed, the sensed speed is uncertain; Fig. 14, [0028]).

Lockwood and Kawamura are considered to be analogous because they are in the same field of collision prediction/simulation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lockwood’s collision prediction knowing the speed of the vehicles to further incorporate Kawamura’s collision prediction that considers uncertainties for the advantage of considering the speed uncertainties in the predictions which results route planning that combines the speed uncertainties in the prediction in its planning (Kawamura’s [0014]).

Regarding claim 5, Lockwood discloses:
wherein the electronic control unit is programmed to: 
cause the autonomous driving vehicle to continue to travel along the target route if the possibility of collision between the vehicle and the autonomous driving vehicle is lower than the third threshold value and if it is determined that the remote instruction is not requested (when the confidence level is greater than the threshold confidence level, the vehicle is able to pass the event according to its trajectory, i.e. the possibility of collision is low, no request for guidance from the teleoperations system 148; [0088]), or to cause the autonomous driving vehicle to stop if the possibility of collision between the vehicle and the autonomous driving vehicle is equal to or higher than the fourth threshold value and it is determined that the remote instruction is not requested (when the confidence level drops below a threshold minimum level, the vehicle is able to pass the event according to its trajectory, i.e. the possibility of collision is higher than a threshold value, the vehicle 102 stops then determines whether to request for guidance from the teleoperations system 148; [0110]).

Lockwood does not specifically disclose:
the speed uncertain vehicle.

However, Kawamura discloses:
the speed uncertain vehicle (moving object; Fig. 14, [0028])(moving object is sensed, the sensed speed is uncertain; Fig. 14, [0028]).

Lockwood and Kawamura are considered to be analogous because they are in the same field of collision prediction/simulation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lockwood’s collision prediction knowing the speed of the vehicles to further incorporate Kawamura’s collision prediction that considers uncertainties for the advantage of considering the speed uncertainties in the predictions which results route planning that combines the speed uncertainties in the prediction in its planning (Kawamura’s [0014]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665         

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665